Citation Nr: 0000996	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-03 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to February 
1966 and from July 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1997, the RO denied service connection for post-
traumatic stress disorder (PTSD) and also found that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for hearing loss.  The 
veteran perfected appeals with both the denial of service 
connection for PTSD and also with the finding that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for hearing loss.  By 
decision dated in February 1999, service connection was 
granted for PTSD.  The issue is no longer on appeal.  

The Board notes on a VA Form 9 which was received at the RO 
in March 1998, the veteran raised the issue of entitlement to 
service connection for tinnitus.  This issue has been neither 
procedurally prepared nor certified for appellate review and 
is referred to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995). 


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims ("the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims file shows that on a Statement in 
Support of Claim which was received at the RO in October 1997 
and construed as a notice of disagreement, the veteran 
requested a local RO hearing before a hearing officer.  On VA 
Form 9 which was received at the RO in March 1998, the 
veteran indicted that he desired to appear personally at a 
hearing before a member of the Board of Veterans' Appeals.  
He further indicated on the form that he desired to appear 
personally at a local VA office before the Board of Veterans' 
Appeals.  

The veteran was afforded a local RO hearing before a hearing 
officer in March 1998.  The Board finds, however, the veteran 
has not been afforded an opportunity for a hearing before a 
Board Member, and his request for such a hearing has not been 
withdrawn.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue 
prepared and certified for appellate review as reported on 
the title page pending a remand of the case to the RO for 
further development as follows:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Los Angeles, California, RO before a 
Member of the Board.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




